     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
THERESA BOWLING, M.D.,           :
                                 :
          Plaintiff,             :
                                 :
                v.               :      Civil No. 3:17-cv-642(AWT)
                                 :
STAMFORD ANESTHESIOLOGY          :
SERVICES, P.C.,                  :
                                 :
          Defendant.             :
-------------------------------- x

               ORDER RE MOTION FOR SUMMARY JUDGMENT

     The Defendant’s Motion for Summary Judgment (ECF No. 207)

is hereby DENIED.

     Summary judgment is appropriate only when there are no

genuine issues of material fact and the moving party is entitled

to judgment as a matter of law.      In ruling on a summary judgment

motion, the district court must “resolve all ambiguities, and

credit all factual inferences that could rationally be drawn, in

favor of the party opposing summary judgment” and determine

whether there is a genuine dispute as to a material fact,

raising an issue for trial.     Kessler v. Westchester Cty. Dep’t

of Soc. Servs., 461 F.3d 199, 206 (2d Cir. 2006) (quoting Cifra

v. Gen. Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001)).         A fact is

“material” when it “might affect the outcome of the suit under

governing law.”     Jeffreys v. City of N.Y., 426 F.3d 549, 553 (2d
     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 2 of 11



Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)).

    Theresa Bowling, M.D., brings claims against Stamford

Anesthesiology Services, P.C. (“SAS”), for disability

discrimination in violation of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12112(a), and the Connecticut Fair

Employment Practices Act (“CFEPA”), Conn. Gen. Stat. § 46a-60.

She also brings claims for retaliatory discharge in violation of

the ADA, 42 U.S.C. § 12203, and the CFEPA, Conn. Gen. Stat.

§ 46a-60(b)(4).   The analysis with respect to the ADA claims and

the CFEPA claims is the same.     See Curry v. Allan S. Goodman,

Inc., 286 Conn. 390, 407 (2008) (“Connecticut antidiscrimination

statutes should be interpreted in accordance with federal

antidiscrimination laws.”).

    To establish a prima facie case for the disability

discrimination claims, Bowling is required to show: “(1) [her]

employer is subject to the ADA; (2) [she] was disabled within

the meaning of the ADA; (3) [she] was otherwise qualified to

perform the essential functions of [her] job, with or without

reasonable accommodation; and (4) [she] suffered adverse

employment action because of [her] disability.”        Fox v. Costco

Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019) (quoting

McMillan v. City of N.Y., 711 F.3d 120, 125 (2d Cir. 2013)).           To

establish a prima facie case for the retaliatory discharge


                                  -2-
     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 3 of 11



claims, Bowling must show: “(1) [she] was engaged in an activity

protected by the ADA, (2) [SAS] was aware of that activity, (3)

an employment action adverse to [her] occurred, and (4) there

existed a causal connection between the protected activity and

the adverse employment action.”      Weissman v. Dawn Joy Fashions,

Inc., 214 F.3d 224, 234 (2d Cir. 2000) (quoting Sarno v. Douglas

Elliman-Gibbons & Ives, Inc., 183 F.3d 155, 159 (2d Cir. 1999)).

With respect to all claims, Bowling must also show that she was

an “employee” of SAS within the meaning of the ADA.         See 42

U.S.C. §§ 12111(8), 12112(a).

    A.    Whether Bowling was an employee

    SAS argues that Bowling was not an employee of SAS for

purposes of the ADA because she was a shareholder of the

professional corporation.     Determining whether an individual is

an employee under the ADA requires the application of the fact-

intensive test set out in Clackamas Gastroenterology Associates

v. Wells, 538 U.S. 440 (2003).     Before stating its conclusion

that “the common-law element of control is the principal

guidepost that should be followed,” id. at 448, the Court

cautioned that “[t]he question whether a shareholder-director is

an employee, however, cannot be answered by asking whether the

shareholder-director appears to be the functional equivalent of

a partner,” id. at 446.     The Court held that the following six




                                  -3-
     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 4 of 11



factors are relevant to determine whether a shareholder-director

is an employee:

    Whether the organization can hire or fire the
    individual or set the rules and regulations of the
    individual’s work;
    Whether and, if so, to what extent the organization
    supervises the individual’s work;
    Whether the individual reports to someone higher in
    the organization;
    Whether and, if so, to what extent the individual is
    able to influence the organization;
    Whether the parties intended that the individual be an
    employee, as expressed in written agreements or
    contracts;
    Whether the individual shares in the profits, losses,
    and liabilities of the organization.

Id. at 449-50 (quoting 2 Equal Emp. Opportunity Comm’n,

Compliance Manual § 605.0009).

    “[A]n employer is the person, or group of persons, who owns

and manages the enterprise.”     Id. at 450.

    The employer can hire and fire employees, can assign
    tasks to employees and supervise their performance,
    and can decide how the profits and losses of the
    business are to be distributed. The mere fact that a
    person has a particular title--such as partner,
    director, or vice president--should not necessarily be
    used to determine whether he or she is an employee or
    a proprietor. . . . Nor should the mere existence of
    a document styled “employment agreement” lead
    inexorably to the conclusion that either party is an
    employee. . . . Rather, as was true in applying
    common-law rules to the independent-contractor-versus-
    employee issue confronted in Darden, the answer to
    whether a shareholder-director is an employee depends
    on “all of the incidents of the relationship . . .
    with no one factor being decisive.”




                                  -4-
       Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 5 of 11



Id. at 450-51 (citations omitted) (quoting Nationwide Mut. Ins.

Co. v. Darden, 503 U.S. 318, 324 (1992)).         Also, it should be

kept in mind that a person can be an employee for purposes of

one statute but not for purposes of another.          See id. at 453

(Ginsburg, J., dissenting).

       Although it is true, as SAS argues, that the question of

whether Bowling was an employee under the ADA is one of law and

not fact, the question must be decided at summary judgment based

on only undisputed facts.       See Bluestein v. Cent. Wis.

Anesthesiology, S.C., 769 F.3d 944, 953 (7th Cir. 2014) (“the

question for [the plaintiff] is whether she raised a genuine

issue of material fact on the issue of her status as an

employee”); Mann v. Est. of Meyers, 61 F. Supp. 3d 508, 531

(D.N.J. 2014) (applying the Clackamas test and concluding that

the court “cannot find, on summary judgment, that [the

plaintiff] is not an employee” because of “issues of fact . . .

[that] remain highly relevant”).

       Here, Bowling has created genuine issues of material fact

with respect to whether she was an employee for purposes of the

ADA.   First, Bowling has created a genuine issue of fact as to

whether she was able to influence the organization.           For

example, there are issues as to whether Bowling was provided

with notice of all shareholder meetings while she was on medical

leave, (see Theresa Bowling, M.D.’s, Local Rule 56(a)(2)


                                    -5-
     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 6 of 11



Statement of Facts (“Bowling 56(a)(2) Statement”), ECF No. 238,

Ex. 13, at 40:9-41:16) (Dr. Robustelli testifying that she

organized a meeting with all Class A shareholders except

Bowling)); as to whether Bowling was afforded any opportunity to

influence or participate in the decision regarding whether she

would be reimbursed for her attorneys’ fees under the By-Laws,

(see Aff. of Theresa Bowling M.D. Supp. Opp’n Summ. J. ¶ 27, ECF

No. 51); and as to whether SAS refused to provide her with

information regarding the financial status of the business or

business affairs, (see id. ¶ 17; Aff. of Theresa Bowling, M.D.

Supp. March 18, 2020 Opp’n Summ. J. (“2020 Bowling Aff.”), ECF

No. 236, Ex. I, at 1 (“she can’t have our financial information

which will not do her any good”)).

    Second, Bowling has created a genuine issue as to whether

she shared in SAS’s profits in 2016 because Dr. Finkel testified

that although Form K-1 profit distributions were not paid to any

shareholders in 2016, the Form W-2 income of the partners

working during 2016 was correspondingly higher due to the lack

of profit distributions.    (Pl.’s Local Rule 56(a)(2) Statement

of Facts, ECF No. 50, Ex. 1, at 179:17-42.)

    Moreover, SAS’s shareholders recognized the distinction

between Bowling’s status as a shareholder and her status as an

employee.   (See 2020 Bowling Aff. Ex. H, at 1 (“Her status as a




                                  -6-
     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 7 of 11



shareholder should not be protected by Haven only her

employment.”).)

    B.    Whether Bowling was qualified to perform the essential
          functions with or without reasonable accommodation

    SAS argues that Bowling was not qualified to perform the

essential functions of the position with or without reasonable

accommodation.    Determination of whether a job function is

essential requires “a fact-specific inquiry into both the

employer’s description of a job and how the job is actually

performed in practice.”    McMillan, 711 F.3d at 126.

Considerations include “the employer’s judgment, written job

descriptions, the amount of time spent on the job performing the

function, the mention of the function in a collective bargaining

agreement, the work experience of past employees in the

position, and the work experience of current employees in

similar positions.”    Stevens v. Rite Aid Corp., 851 F.3d 224,

229 (2d Cir. 2017) (quoting McMillan, 711 F.3d at 126).

    A “reasonable accommodation” may include, inter alia,

“[j]ob restructuring[,] part-time or modified work schedules[,

and] reassignment to a vacant position.”       29 C.F.R.

§ 1630.2(o)(2)(ii).    “To determine the appropriate reasonable

accommodation it may be necessary for the covered entity to

initiate an informal, interactive process with the individual

with a disability in need of the accommodation” to “identify the



                                  -7-
        Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 8 of 11



precise limitations resulting from the disability and potential

reasonable accommodations that could overcome those

limitations.”      Id. § 1630.2(o)(3).     “[T]he question of whether a

proposed accommodation is reasonable is ‘fact-specific’ and must

be evaluated on ‘a case-by-case basis.’”          Kennedy v. Dresser

Rand Co., 193 F.3d 120, 122 (2d Cir. 1999) (quoting Wernick v.

Fed. Reserve Bank, 91 F.3d 279, 385 (2d Cir. 1996)).

    Genuine issues of material fact also exist with respect to

this element.      For example, there is evidence that SAS made

accommodations for other physician-shareholders who similarly

could not take call or practice at TSH or Tully, such as Dr.

Jankelovits, who could do neither during a two-week suspension.

(Bowling 56(a)(2) Statement Ex. 10, at 79:24.)           But

Jankelovits’s employment was not terminated, and to his memory,

no one at SAS suggested that it should have been terminated.

(Id. Ex. 10, at 93:6-17.)        Also, Dr. Crane, a Class B

shareholder, was permitted to go on medical leave, during which

she neither practiced medicine nor took call.           But upon return

from her leave, she was allowed to relinquish her status as

shareholder, became a part-time employee, and now does not take

call.    (Consol. Rule 56(a) Statement, ECF No. 247, Ex. 61, at

121:16-20.)

    With respect to Bowling’s privileges to practice at TSH and

Tully, there is a genuine issue as to whether Bowling could have


                                     -8-
     Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 9 of 11



regained those privileges on a temporary basis in an expedited

manner.   (See 2020 Bowling Aff. ¶¶ 46-48.)      With respect to

taking call, Bowling avers that when she was actively practicing

as a Class A shareholder at SAS, she sold most of her call

responsibilities to other shareholders, and that this was a

common and accepted practice at SAS.

    C.    Whether Bowling had a good-faith belief in the basis
          of her CHRO complaint

    SAS argues that Bowling was not engaged in protected

activity because she did not have a good-faith basis to believe

the veracity of her CHRO complaint.      Complaints that an employer

violated the ADA are protected by the ADA as long as the

plaintiff can establish that she “possessed a good faith,

reasonable belief that the underlying challenged actions of the

employer violated that law.”     Weissman, 214 F.3d at 234 (quoting

Sarno, 183 F.3d at 159).

    SAS contends that Bowling’s April 2016 CHRO Complaint was

“objectively false” because Bowling stated “that she could

perform her job and that SAS forced her to take an indefinite

leave.”   (Mem. Supp. Def.’s Mot. Summ. J. at 30, ECF No. 209.)

SAS states that it is undisputed that Bowling requested the

medical leave and that HAVEN restricted her ability to practice

anesthesiology.   SAS points out that when HAVEN learned of

Bowling’s CHRO Complaint, it referred Bowling to the Department



                                  -9-
    Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 10 of 11



of Public Health to determine if the CHRO Complaint warranted

Bowling’s dismissal from HAVEN.

    However, Bowling has created a genuine issue of fact as to

whether she had a good-faith belief that actions by SAS as

described in the CHRO Complaint (i.e., that SAS required her to

take an indefinite medical leave, ignored her requests for

financial information, and breached her employment agreement by

paying her $10,000 per month instead of $50,000 per month)

violated the ADA.     Although there may be certain inaccuracies in

the factual background alleged in the CHRO Complaint, the court

cannot conclude on this record that, as a matter of law, Bowling

lacked a good faith, reasonable belief that SAS’s actions which

formed the basis of the CHRO Complaint violated the ADA.

Bowling has argued in this litigation that she was qualified to

perform the essential functions of her job with reasonable

accommodation because she could have performed certain non-

clinical functions.    Bowling drafted the CHRO Complaint without

the assistance of counsel and with the assistance of a CHRO

representative.     HAVEN ultimately did not take any action

against Bowling as a result of her CHRO Complaint.

    D.   Whether SAS terminated Bowling’s employment because of
         her disability

    SAS argues that there is no genuine issue of material fact

as to whether Bowling’s disability was the but-for cause of the



                                 -10-
    Case 3:17-cv-00642-AWT Document 258 Filed 08/24/20 Page 11 of 11



termination of her employment.     However, there is ample evidence

that could support a conclusion that SAS’s proffered reasons for

terminating Bowling’s employment were pretextual.        (See, e.g.,

Bowling 56(a)(2) Statement Ex. 7, at 88:6-23 (Dr. Finkel

testifying that the shareholders discussed Bowling’s psychiatric

health with respect to her returning to SAS); id. Ex. 8, at

113:12-21 (Dr. Morgoulis testifying that Bowling’s employment

was terminated due to “ill will” generated by her complaints of

discrimination); id. Ex. 9, at 78:1-19 (Dr. D’Agosto testifying

that Bowling’s employment was terminated because she “attacked

the group” and “didn’t think there was any fault from her

side”).)

    It is so ordered.

    Dated this 24th day of August 2020, at Hartford,

Connecticut.




                                                   /s/AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                 -11-
